Title: To John Adams from Hosea Howard, 23 June 1798
From: Howard, Hosea,Knight, Daniel W.
To: Adams, John



Sir!
Ante 23. June 1798

We are not of those, who have Vowed a passive obedience to their Rulers, whatever, may be the object of their measures, and Commands, neither we think us entitled after our glorious Struggle with Great Brittain for our privileges and Liberties, By which we wrested our independency, from its hands To remain in a disgracefull indolence Enjoying the blessings of our happy Situation, on this vast Continent, and throw all our Cares upon them, whom we Created the Guardians of our Rights and Liberty, pretending, that they ought to know what will Secure them, and promote the prosperity of our Country, then we would have been unworthy these blessings, then we would have been alarmed, and Cursed our apathy when the devastation of our fields, and the flames of our burning Cottages, with the groans of our wives and Children, had warned us, too late, of our imminent danger. We Consider it our duty—as free and independant Citizens to look out, at the Conduct of our magistrates, and keep a Watching eye on all their proceedings.—
As a part of Great Brittain’s empire, we Considered us entitled to all the privileges of born Englishmen, and the insolent Claims of our mother Country—obliging us, in the most unnatural contest to oppose her Violence, with our arms acquainted us with the important truth, that her Cares, and her threaths were equally misapplied to us, acquainted us with our strength pointed out the rank, which we ought to fill among the Nations, and Convinced us that nothing less than our Independence could Save this Country.—
As Citizens of an Independent State we Consider it our duty, to be attentive on those whom we entrusted with our public Concerns, weighing with a Jealous anxiety, all their public transactions, and Scrutinising their most Secret deeds, exploring, if these answer their Solemn protestations, and may justify our acquiescence in their boasted disinterested Patriotism; we are Convinced that every Nation is on the brink of Ruin, the moment a General indolence prevails among its members.—We Consider it as highly unbecoming in every Citizen, when the prosperity, the independency—the political Existence of the Country is at a Stake, to remain indifferent about its issue, and fold its hands till it is too late, to escape the final blow.—In that alarming Critical Moment, and Such a one we Consider the present, every individual must come forward as a Single Man, and Stand or fall with its Country; here is indifference a Crime, too Cautious prudence approaching treason: The moment of reform of National Griefs or private wrongs, if there are—is past.—Jealousy of our Rulers must as preposterous, be replaced with Confidence in their administration, and a Manly Support of the Measures Concerned by them, to Save the Republic.—
Upon these principles: Sir! We encroach upon Your precious Moments, to Speak the Sentiments of our hearts. Not, that we are Vain enough to believe that the approbation of individuals Can make any of your Constitutional Steps, wise, Good, and Salutary to the public; or that you want it to proceed with firmness in the arduos Career you have entered. No, we have too exalted ideas of the Character of that Man whom the united voice of America loudly Called to Succeed the Illustrious Washington; But to evince foreigners, what a Fauchet, insinuated, and a french directory, with its Venal minister openly proclaimed that we are not a Corrupted, divided people. We read the dispatches of our ministers to the french directory, and we trembled with indignation on their perusal, uncertain, if we must more admire the Solid arguments—exemplary moderation, and Self Controul of the Noblest passions, under such an uninterupted train of unprovoked indignity’s of our Negotiators; or the outrageous Conduct unparralled in history from one independent Nation to another of the french directory and its Ministers—a Conduct, which the Savages on our Continent, and the algerines would have blushed to imitate, a Conduct not excusable if practised towards a petty European State but eminently odious, when an allied, friendly nation is Chosen for its object. We lament the Critical Situation of our Envoys which would not permit them, to Conclude their Memorial in a More energetic Language, more Convenient with the dignity and Grandeur of the American Empire. But then they would not have obviated the Calumnious aspersions of french Intriguers, Now Silenced with the sacrifice of their own feelings—
We Consider, Sir! the unworthy propositions to our Ministers as the direct acts of the french Government Confident that the Guillotine, or Cayenne Would have waited on the Minister with his pimps, if he had been daring enough to hazard, unqualified one Single Step in this transaction, we Cannot Reconcile the attempts of few individuals to make it appear otherwise, as with endeavours to humble the United States of America before the kingly directors—to endeavours inimical to the Rights of the people, inimical to the principles of Republican Government; To Cover the directory’s desultory infamous proceedings with the Garb of friendship, to hide their piratical warfare on our Commerce, under the Cloak of imperious Necessity, and tell our fellow Citizens, that we ought to Submit to france, because we are a weak infant people: The french, the grand–all domineering Nation, is to wish us a Dutch Liberty, to bring us in the Condition of the Swiss, or prepare us to be Blotted as Venice, from the list of the Nations.
Though we Scorn to Copy any ways the Conduct of the french directory, Justice obliges us, by this. Our Solemn appeal to assimulate them in distinguishing few oligarchical despots, from the french Nation, entitled by her Valor to the highest esteem of every Republican, worthy the blessings of Religious, and Civil Liberty, if She can bear, and obtain yet a free Constitution.
Our Situation as Settlers in the western parts, makes for us the Continuance of Peace a Most desirable object, having all our little to loose, Nothing to Gain by War, and we Should detest the men, who wantonly provoked an assault on our Country. But, that little and our Lives we are willing,—placing an intire Confidence in your wise and firm administration, to Sacrifice at your Call—to maintain our Liberty’s and independency, and deliver to our Childern a Constitution to which we owe our increasing Greatness and Prosperity.
These our Sentiments are the Sentiments of our Neighbours—our fellow Citizens all around us, and the Respectfull addresses from every part of the Union Convinces us, that we have not been decieved in our oppinon of our Brethren, that no disparity of political opinions, has a sufficient influence on our minds to Rally with the Enemy’s of our Country When our Liberty and Independence is endangered. So shall the Americans once more United, deliver a Second Lecture to the slaves of despotical power. So Shall Americans convince Europe, that they did not break Great Brittain’s fetters, offered under alluring promises of Wealth and protection, to purchase a More Galling Yoke from the french, With our Treasures, our Commerce and independence. So shall our national Credit be established, More and more, the Confidence in our Government, by Your administration, be strenghtned, and the America People, by its firm attachment to Every Social, and private Virtue, leaded by virtuous, and religious Characters—never more be insulted unpunished, and Show a striking proof to posterity of the Consoling and awful truth, that Righteousness exalts a people, but immorality is the bane of Nations—
The Military Officers of the County of Oneida in the Regement of Militia commanded by Lt. Col. Hosea Howard approve of the above
Hosea Howard Lt ComdtDaniel W. KnightJesse ParceThomas Hicks10 other signatures